OPINIÓN DISIDENTE DE LOS SRES.
JUECES PRESIDENTE HERNANDEZ Y ASOCIADO AUDREY.
No podemos estar conformes con la resolución dictada por esta corte en el día de hoy confirmando la apelada. Opina-mos que 'Tomás Malavé debe volver a la prisión donde se encontraba.
Fúndase nuestra opinión en la misma ley aprobada en 14 de marzo de 1907 para que los tribunales tengan en cuenta los días que un sentenciado haya cumplido en cárcel y sean rebajados de la pena impuesta.' Esa ley en su sección Ia. otorga'a los sentenciados por las cortes de distrito, munici-pales o de paz al pagó de una multa y costas, el beneficio de *437que el tiempo que Rayan estado en prisión por defecto del pago de la multa, les sea rebajado de la totalidad de la multa a razón de $1 por cada día que Rayan estado presos; pero para disfrutar de ese beneficio exige como condición indispensable que el sentenciado, después de Raber ingresado en la cárcel a extinguir la condena, quiera quedar en libertad mediante el pago de la multa y costas a que Rubiere sido condenado. Es condición sine qua non para el disfrute del beneficio, el pago de la diferencia que resulte entre la multa impuesta y la deducción o abono de la prisión sufrida bajo el tipo de $1 por cada día de prisión. Debe pagarse algo de la multa impuesta, como lo revelan las palabras “me-diante el pago de la multa y costas;” de lo contrario no liabrá términos Rabiles para que el sentenciado tenga derecRo al beneficio que la ley le otorga.
Fué el deseo de la Legislatura conceder a los sentenciados a prisión subsidiaria por insolvencia de multa, el beneficio de que se les rebajara de la multa $1 por cada día de pri-sión sufrida, mas no otorgarles el derecRo de que fueran puestos en libertad tan pronto como el total de la prisión sufrida cubriera el importe de la multa a razón de $1 por cada día de prisión. Semejante derecho equivaldría a poner en manos de los sentenciados un recurso para dejar incum-plida condena a que estaban sujetos por sentencia justa.
Quiso la Legislatura establecer una regla para el caso de que los que estuvieran sufriendo prisión subsidiaria por in-solvencia de multa quisieran ser puestos en libertad mediante el pago de la multa, y la regla dictada para ese caso exclu-sivamente es que de la multa se rebaje la prisión sufrida a razón de $1 por día. No puede Raber rebaja de multa si nada se paga.
“Cuando la ley es clara y libre de toda ambigüedad,” dice el artículo 13 del Código Civil, “la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.”
Por las razones expuestas, hemos de llegar a la conclu-sión de que la ley debe aplicarse estrictamente al caso en *438que una persona sentenciada al pago de una multa y en su defecto a prisión comience a cumplir la prisión y entonces quiera quedar en libertad mediante el pago en efectivo de parte de la multa y el abono de la prisión sufrida; pero no puede extenderse al caso en que un acusado, habiendo satis-fecho en cárcel la totalidad de la multa, sin abonar parte alguna de ella en efectivo, solicite su excarcelación.
La Corte de Distrito de Ponce aplicó indebidamente al presente caso la ley a que nos hemos referido, y ha debido revocarse su resolución.